661 F.2d 583
109 L.R.R.M. (BNA) 2053, 92 Lab.Cas.  P 13,174
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRI-STATE CARPENTERS & JOINERS DISTRICT COUNCIL, Respondent.
No. 81-1147.
United States Court of Appeals,Sixth Circuit.
Oct. 15, 1981.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Curtis L. Mack, Director, Region 10, N. L. R. B., Atlanta, Ga., for petitioner.
Cecil D. Branstetter, Branstetter, Moody & Kilgore, R. Jan Jennings, Nashville, Tenn., for respondent.
Before WEICK, LIVELY and MARTIN, Circuit Judges.

ORDER

1
This cause is before the court on the petition of the National Labor Relations Board for enforcement of an order issued on July 23, 1980, against Tri-State Carpenters & Joiners District Council ("the Council").  The Board's Decision and Order is reported at 250 NLRB No. 125, and was submitted to the court on the briefs and record and without oral argument.


2
Upon consideration, it is our opinion that the order of the Board which found that the Council violated Section 8(a)(3) and (1) of the Act by discharging Betty Newton was supported by substantial evidence as she was engaged in union and other concerted, protected activities.


3
It is therefore ORDERED that the order of the Board be and it is hereby enforced.